                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 DARONTA TYRONE LEWIS,                                  Case No. 1:20-cv-00596-AWI-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE DARONTA TYRONE LEWIS,
                                                        CDCR #BH-5097 VIA VIDEO
 DR. G. UGWUEZE, et al.,                                CONFERENCE

                          Defendants.                   DATE: June 3, 2021
                                                        TIME: 9:30 a.m.


        Inmate Daronta Tyrone Lewis, CDCR #BH-5097, a necessary and material witness on his own
behalf in a Settlement Conference on June 3, 2021, is confined at the California Health Care Facility-
Stockton, in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear
by video conference from his present institution (via Zoom) before Magistrate Judge Barbara A.
McAuliffe, on June 3, 2021, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of California Health Care Facility-Stockton:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     May 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
